The conviction is for driving an automobile upon a public highway while intoxicated. The punishment assessed is confinement in the county jail for a period of sixty days and a fine of $50.00.
Appellant brings the case to this court for review upon two propositions which he claims present reversible error. The first is that the trial court erred in admitting in evidence over appellant's objection a certain part of a purported confession; and second, that the court erred in failing to instruct the jury that unless they found from the evidence beyond a reasonable doubt that the defendant drove and operated his car while in a state of intoxication that they should acquit him, notwithstanding they might find from the evidence that he had taken a drink of whisky.
We will discuss each of the contentions in the order in which they are presented.
Bill of Exception No. 1 shows that the State offered in evidence the following part of the purported confession, to-wit:
"We passed along by the school house. I did not run over anyone or strike anyone that was walking along the road near the school house or anywhere else. I am positive about that. I would have known it if my car had struck anyone or anything. I imagine that I was driving about twenty-five or thirty miles per hour."
The bill further recites that the court permitted the State to introduce that portion of the purported confession "marked in parenthesis." Looking to the confession in the record, we find the following in quotation marks:
"My name is Nelson Cox and I live near Pearl, Texas. On the evening of November 23, 1939, Spurgeon Lowell, Pete Keeton and myself had been down to Gatesville. * * * I did not let anyone else drive my car that night."
From the foregoing it will be noted that it is uncertain just what part of the confession the State did introduce in evidence. However, in our opinion, it makes little, if any, difference which part of the confession was introduced because the only *Page 563 
objection urged thereto was that the alleged confession was taken at the time that appellant was in custody of the officers on a charge of failing to stop and render aid to a child which he was accused of striking and not for driving an automobile upon a public highway while intoxicated. There is nothing in the bill to show that appellant had been taken in charge by the officers for failing to stop and render aid to a child which he had struck except in appellant's objection, which is not a certificate thereof by the trial court. Hence the bill is deficient. Mr. Branch in his Ann. Texas P. C., p. 134, sec. 209, states the rule very clearly as follows:
"A mere statement of a ground of objection in a Bill of Exceptions is not a certificate of the judge that the facts which form the basis of the objection are true; it merely shows that such an objection was made. The defendant should incorporate so much of the evidence in the bill as would verify the truth of his objections."
See also 4 Tex. Jur. p. 309, sec. 215; Ferguson v. State,61 Tex. Crim. 152; Wright v. State, 36 Tex.Crim. R.; Grigsby v. State, 119 Tex.Crim. R.; Norton v. State,88 S.W.2d 1045.
Appellant's objection to the court's charge is, in our opinion, without merit. The court instructed the jury that a person is deemed to be intoxicated within the meaning of the law when he does not have the normal use of his physical and mental faculties by reason of the use of intoxicating liquor. Immediately following the foregoing instruction, the court charged the jury that if they found from the evidence beyond a reasonable doubt that the defendant, on or about the 23rd day of November, 1939, in the County of Coryell and State of Texas, did unlawfully drive an automobile upon a public highway while then and there intoxicated, as that term has been defined in the preceding paragraph, then to find him guilty, etc., and in the succeeding paragraph the court charged the jury that if they did not find that appellant was then and there intoxicated, as that term has been defined in this charge, "or if you have a reasonable doubt thereof, you will acquit him and say by your verdict 'not guilty'." We are of the opinion that the definition of the term "intoxicated" in the instruction was sufficient to fully protect the appellant in his legal right. Under the charge of the court the jury was required to acquit appellant even if he had taken two or more drinks of whisky, unless they found from the evidence that by reason thereof he had lost the normal *Page 564 
use of his mental and physical faculties. See Lockhart v. State, 108 Tex.Crim. R., 1 S.W.2d 894.
The judgment of the trial court is affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
              ON APPELLANT'S MOTION FOR REHEARING.